Citation Nr: 1519156	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to March 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2008 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In the March 2008 rating decision, the RO denied service connection for a right knee disability.  The Veteran failed to submit a timely notice of disagreement.  In December 2009, the RO again denied service connection for a right knee disability.  In August 2010, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the rating decision in March 2008, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2014); see Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

The Veteran's claim for service connection for a left knee disability was denied by the RO in May 1985.  Although the RO apparently reopened the claim in the October 2012 statement of the case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  


FINDINGS OF FACT

1.  In a decision in May 1985, the RO denied the claim of service connection for a left knee disability; the Veteran did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the RO's May 1985 rating decision, pertaining to service connection for a left knee disability, raises a reasonable possibility of substantiating the claim.

3.  A left knee disability had its onset in service.

4.  A right knee disability had its onset in service. 


CONCLUSIONS OF LAW

1.  The May 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367.

2.  The criteria for reopening a previously denied claim of service connection for a left knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening a Previously Denied Claim

The RO denied service connection for a left knee disability in May 1985 based on the disability being resolved.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the May 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367.

In February 2009, the Veteran filed a request to reopen the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence received since the May 1985 rating decision includes VA and private treatment records showing treatment for a diagnosed bilateral knee disability, a private physician assistant's statement dated January 2015 stating that the Veteran's current bilateral knee disability is related to service, and a January 2015 statement from the Veteran's wife stating that she worked at a physical therapy office and treated the Veteran for years at home.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  It demonstrates that the Veteran has a currently diagnosed disability and relates the current disability to service.  Reopening the claim is warranted.  

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has diagnosed as having bilateral tricompartmental osteoarthritis of the knees with significant involvement of the patellofemoral joints bilaterally in October 2010.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records show that the Veteran had complaints related to his knees during service.  In September 1965, the Veteran was treated for trauma to the left knee and some soft tissue swelling was noted medially.  X-rays showed no definite radiographic evidence of fracture, dislocation, or acute disease of bone or joint.  In May 1979, the Veteran was treated for pain to the left knee without swelling.  A periodic examination in May 1979 noted bilateral chondromalacia patella.  On separation examination in December 2011, the Veteran's lower extremities were found to be normal.  In the report of medical history, self-treated left trick knee with periodic problems since 1979 and weakness was noted.

Following service, the earliest report of treatment for the knees was in January 2009, which contain x-rays showing osteoarthritis of the knees.  The Veteran was diagnosed in April 2009 as having osteoarthritic changes of the knees and increased tenderness at the bilateral medial knees was found on examination.  

The Veteran was afforded a VA examination in April 2011.  The Veteran was diagnosed as having bilateral tricompartmental osteoarthritis of both knees and the examiner opined that it was less likely as not that the Veteran's disability was related to service.  The examiner based this opinion on the lack of documented treatment explaining that the only record of treatment was in 1979 so he was not treated again during last 5 or 6 years of his service career and the record was silent for a period of approximately 30 years (from 1979 until 2010) that would document continued treatment.  Complaints of knee pain were made at the time of his claims in 1985 and again in 2008 and 2009; however, there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

The Veteran avers that his bilateral knee disability began during service and has continued since service.  He stated during the January 2015 Board hearing that he self-medicated for many years and his wife, who works in a physical therapy office, provided home treatment for his bilateral knee condition.  Following service, the Veteran worked in Saudi Arabia from 1986 to 2001 where he received medical treatment for his knees.  The Veteran stated that these records are no longer available.

In a letter dated January 2015, the Veteran's wife stated that since she first met the Veteran in 1989, he had painful knees, which limited his ability to run.  Since she began working as a physical therapy tech in 2004, she began treating the Veteran herself.  

A private medical provider provided a letter dated January 2015 stating that after reviewing the Veteran's medical records from 1964 to 1985, he opined that it is most probably that the bilateral knee condition is related to injury during service with insufficient treatment ensuing.  The medical provider explained that the onset was related to running and carrying heavy tools up and down stairs during service. 

The VA medical nexus opinion is against the claim; however, the Board finds the opinion is not probative because: 1) it is based on there being no documentation of continuity of treatment and does not consider the Veteran's and his spouse's competent lay statements regarding continuity of symptoms and 2) it is based on an inaccurate factual presence because it incorrectly states that first record of treatment in service was in 1979.  Reonal v. Brown, 5 Vet. App. 458 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran and his wife, however, has provided a competent report of a continuity of bilateral knee symptoms since service which supports the private medical opinion relating the current bilateral knee disability to the Veteran's military service.  Although the record does not show a continuity of post-service medical treatment, the focus of the analysis is on continuity of symptoms, not continuity of treatment, and the Veteran is competent to report that his symptoms of pain of the knees have been recurrent ever since service.  See Dalton, 21 Vet. App. 23. 
There is nothing in the claims file that contradicts his statements.  

In light of the inadequate and unpersuasive VA medical nexus opinion, the Board is left only with the Veteran's and his wife's competent and credible reports of continuity of chronic bilateral knee symptoms since service and the private medical provider opinion.  Affording the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim is at least in equipoise, and service connection for a left knee disability and a right knee disability is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran's claim of service connection for a left knee disability is reopened.

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted. 



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


